Title: To Benjamin Franklin from ——— Destouches, 10 June 1780
From: Destouches, ——
To: Franklin, Benjamin


Monseigneur,
Dunkerque ce 10e. juin 1780.
J’ai L’honneur d’informer vôtre Excellence, que jai fait porter ce jour a la poste aux Lettres La Grosse des Suplemens des procedure dinstruction des prises Le Pierre et L’amitié faites par le Capne. Patrice Dowlin Commandant Le Corsaire ameriquain Le Prince noir, Les quelles deux prises ont eté conduittes a morlaix. Le Raport fait pardevant les officiers de cette amirauté, instruira vôtre Excellence des motifs de ces procedures. Je joins icy Les Certificats de cet Envoy, du directeur du Bureau de la de. Porte.
Je Suis avec un tres profond Respect, Monseigneur De Vôtre Excellence, Le tres humble et très obeïssant Serviteur.
Destouches Greffier En Chef
